ACCEPTED
                                                                                    03-15-00701-CV
                                                                                            8174413
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                             12/10/2015 10:35:45 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                CAUSE NO. 03-15-00701-CV
              ________________________________________
                                                           FILED IN
                                                    3rd COURT OF APPEALS
       IN   THE THIRD COURT OF APPEALS IN AUSTIN, TEXAS AUSTIN, TEXAS
              ________________________________________
                                                   12/10/2015 10:35:45 AM
                                                      JEFFREY D. KYLE
                                                            Clerk
DEREK R. VAN GILDER, INDIVIDUALLY AND AS TRUSTEE OF THE CAROL H. NOBLE
 TRUST, AND CHUCK RYAN, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE
                         CAROL H. NOBLE TRUST,

                                               Appellants,

                                     v.

ROSANNA ABREO, PERMANENT GUARDIAN OF THE ESTATE OF CAROL H. NOBLE,
                   AND INCAPACITATED PERSON,

                                          Appellee.
              ________________________________________

       On Appeal from the 21st District Court in Bastrop County, Texas
             ________________________________________

             UNOPPOSED MOTION TO DISMISS APPEAL
              ________________________________________

                                   Tracy J. Willi
                                   Willi Law Firm, P.C.
                                   9600 Escarpment Blvd., Suite 745, PMB 34
                                   Austin, TX 78749-1983
                                   Tel. (512) 288-3200
                                   Fax (512) 288-3202
                                   twilli@willi.com

                                   Attorney on behalf of Derek R. Van Gilder,
                                   Individually and as Trustee of The Carol H.
                                   Noble Trust, and Chuck Ryan, Individually
                                   and as Successor Trustee of The Carol H.
                                   Noble Trust
                UNOPPOSED MOTION TO DISMISS APPEAL

      Appellants, Derek R. Van Gilder, Individually and as Trustee of The Carol

H. Noble Trust, and Chuck Ryan, Individually and as Successor Trustee of The

Carol H. Noble Trust, file this Unopposed Motion to Dismiss Appeal and would

show this Court as follows.

      The parties have entered into a settlement of this matter. Pursuant to the

settlement, the parties have agreed to dismiss this action in its entirety.

      The parties request this Court to enter an Order of Dismissal.

                                        Respectfully submitted,



                                        /s/ Tracy J. Willi
                                        Tracy J. Willi
                                        Texas Bar No. 00784633
                                        Willi Law Firm, P.C.
                                        9600 Escarpment Blvd., Suite 745, PMB 34
                                        Austin, TX 78749-1983
                                        Tel. (512) 288-3200
                                        Fax (512) 288-3202
                                        twilli@willi.com

                                        Attorney on behalf of Derek R. Van Gilder,
                                        Individually and as Trustee of The Carol H.
                                        Noble Trust, and Chuck Ryan, Individually
                                        and as Successor Trustee of The Carol H.
                                        Noble Trust




                                           2
                                Certificate of Conference

      I hereby certify that I have conferred with all counsel of record and all counsel are
unopposed to this filing.

                                            /s/ Tracy J. Willi
                                            Tracy J. Willi



                                  Certificate of Service

        I hereby certify that this document was served on December 10, 2015, through the
Court’s electronic filing manager if the email address of the party or attorney to be served
is on file with the electronic filing manager. If the email address is not on file, then this
document was served on the same day by fax, by email, or by U.S. mail.

Chris M. “Matt” Dillon
Texas Bar No. 24025328
P.O. Box 446
Bastrop, TX 78602
(512) 303-2889
(512) 866-375-1815
dillonlaw@yahoo.com

Counsel for Rosanna Abreo, Permanent Guardian of the Estate of Carol H. Noble, An
Incapacitated Person

Elizabeth Owen
State Bar No. 00794411
Owen & Bogart
P.O. Box 690/105 E. 2nd Street
Elgin, TX 78621
(512) 281-3326
(512) 281-5094 (fax)
eowen@obrlaw.net

Counsel for Kelli Mercer
                                            /s/ Tracy J. Willi
                                            Tracy J. Willi




                                             3